Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/15/2020.  These drawings are acceptable.

Response to Arguments
Applicant’s amendments and arguments filed on 12/15/2020 has overcome the previously raised Drawing Objections, Specification Objections, Claim Objections and the 112 rejections; additionally, applicant’s arguments with respect to the 103 rejection of claim 16 and the Double Patenting rejection of claim 16 have been fully considered and are persuasive (see P10-11 of the remarks filed on 12/15/2020).  These rejections has been withdrawn and the application is now in condition for allowance. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are: Bean (GB 1,021,335), Artru (FR 2 809 466), Johnson (US 4,470,429), Soila (US 3,342,453) and Pool (US 3,186,680). Johnson teaches of a three-way rotary plug valve where the valve ports are located on the same plane similar to applicant’s general invention. Pool, Soila and Bean teaches of examples of rotary The closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the annular seal (130) of the valve plug (62) and how the annular seal interacts with the rest of the components of the fluid valve (1) and fluid pressure in combination with all the limitations as claimed in claims 1 -18 and as shown in at least Figs. 10 and 12a-14 of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753